The Disciplinary Review Board on July 30, 1997, having filed with the Court its decision finding in two matters before the Board pursuant to Rule 1:20 — 4(f)(1) that ROBERT H. GOLDEN of SOUTH ORANGE, who was admitted to the bar of this State in 1984, and who was temporarily suspended from the practice of law by Order of this Court dated January 20, 1993, violated RPC 1.3 (lack of diligence); RPC 1.4 (failure to keep client reasonably informed); and RPC 1.5(a) (failure to charge a reasonable fee);
And the Disciplinary Review Board having concluded that respondent should remain suspended until all pending ethics complaints against him are resolved, and until respondent completes the Skills and Methods Courses offered by the Institute for Continuing Legal Education and demonstrates his fitness to practice law;
And good cause appearing;
*488It is ORDERED that ROBERT H. GOLDEN is suspended from practice, effective immediately and until all pending ethics complaints against him are resolved, and until further Order of the Court; and it is further
ORDERED that respondent shall complete the Skills and Methods Course offered by the Institute for Continuing Legal Education prior to any application for reinstatement to practice; and it is further
ORDERED that prior to any application for reinstatement to practice, respondent shall demonstrate that he is fit to practice law; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.